Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the alternating current" in step S103.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the light source flicker frequency" in step S103.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the preset k value set" in step “if not, …”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the current frame" in step S104.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the image size".  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the current point" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the next point" in step S1035.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the peak coordinate set Ip". There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the valley coordinate set Iv". There is insufficient antecedent basis for this limitation in the claim.
Claim 11 reciting the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 11 recites the limitation "the current exposure duration" in line 7. There is insufficient antecedent basis for this limitation in the claim.
Claims 3, 5, 7-10 are also rejected for being dependent of the base claim.
Claim 12 reciting features corresponding to claim 1 is also rejected for the same reasons above.
Claim 13 is also rejected for being dependent of the base claim.
Claim 14 reciting features corresponding to claim 11 is also rejected for the same reasons above.
Claim 15 reciting features corresponding to claim 1 is also rejected for the same reasons above.
Claim 16 is also rejected for being dependent of the base claim.
Claim 17 reciting features corresponding to claim 11 is also rejected for the same reasons above.

Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yost et al (US 20120081569 A1) detecting a light source flicker frequency.
Chen (US 20110157416 A1) calculating a difference between the index positions of the adjacent light intensity groups and determining whether the differences are patterned, in order to determine whether the light intensity information corresponds to a flicker.
Noyes et al (US 20070153094 A1) determines the frequency of the illumination source based on the computed distances between the zero crossing values.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696